

117 HR 4820 IH: Health Agency Check-Up Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4820IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Good of Virginia (for himself, Mr. Banks, Mr. Jackson, Mr. Biggs, Ms. Herrell, and Mr. Roy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reduce the number of reports that are political or redundant and to alleviate regulatory burdens on the health care industry, and for other purposes.1.Short titleThis Act may be cited as the Health Agency Check-Up Act.2.Commission on unnecessary or wasteful health agency reports(a)EstablishmentThe Secretary of Health and Human Services, in consultation with the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, and the Commissioner of Food and Drugs, shall establish a Commission on Health Agency Reports and Regulations (in this Act referred to as the Commission).(b)Composition(1)In generalThe Commission shall be composed of 16 experts on public health, medicine, medical research, and public policy.(2)AppointmentNot later than 90 days after the date of the enactment of this Act, members of the Commission shall be appointed as follows:(A)4 members shall be appointed by the Speaker of the House of Representatives.(B)4 members shall be appointed by the Majority Leader of the Senate.(C)4 members shall be appointed by the Minority Leader of the House of Representatives.(D)4 members shall be appointed by the Minority Leader of the Senate.(3)MembershipIndividuals representing the private sector, former Federal agency employees, or current or former State agency employees may serve as members of the Commission. Current Members of Congress and current Federal agency employees may not serve as members of the Commission. (c)Submission of informationNot later than 180 days after the date on which all members of the Commission have been appointed, the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and the Director of the National Institutes of Health shall each submit a report to the Commission that contains, for the respective agency, the following information:(1)For each fiscal year, beginning with fiscal year 2008, the following:(A)Annual growth of employees, subagencies, and budget for such fiscal year.(B)Number and list of reports produced for such fiscal year.(C)Duplicative programs in effect, or reports generated during such fiscal year.(D)Number and list of regulations issued during such fiscal year.(E)Number and list of regulatory guidance issued during such fiscal year.(2)An overview of how often regulations are reviewed or rescinded.(3)An overview of reporting requirements with respect to a direct connection between regulations issued by the respective agency and patient safety.(4)An overview of the budget used—(A)for staffing; and(B)on resources to report information.(5)The respective agency head’s recommendations for consolidation of programs and reports within the respective agency.(d)Selection of reports(1)In generalNot later than 120 days after the date on which each report is submitted to the Commission under subsection (c), the Commission shall make a list, from among covered health agency reports, of reporting requirements the Commission recommends be modified or eliminated (including any regulations with respect to those reports) and make such list public.(2)SubmissionNot later than the date the list under paragraph (1) is made public, the Commission shall submit a copy of such list to the following:(A)The President.(B)Congress.(C)The Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and the Director of the National Institutes of Health.(3)ConsiderationsIn making recommendations under paragraph (1) with respect to a covered health agency report, the Commission shall consider the following:(A)Whether the report has been identified pursuant to subsection (c) as unnecessary or wasteful.(B)Whether there are duplicative efforts or reports across the agencies referred to in such subsection.(C)Whether there is a private sector organization that fulfills the primary research goals of the agency involved.(D)Whether the regulation, guidance, or report meets the objectives of the core mission of the agency involved.(E)Whether there is another agency that has primary jurisdiction over the issue addressed by the report involved.(e)Powers of Commission(1)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.(2)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act.(f)Covered health agency reportIn this section, the term covered health agency report means a report prepared by the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and the Director of the National Institutes of Health that appears on the list prepared by the Clerk of the House of Representatives for the first session of the One Hundred Seventeenth Congress under clause 2(b) of rule II of the Rules of the House of Representatives (House Document No. 117–4).(g)TerminationThe Commission shall terminate on the date on which recommendations are submitted under subsection (d).3.Termination of report requirements(a)Termination(1)In generalEach provision of law requiring the submittal to Congress (or any committee of the Congress) of any annual, semiannual, or other regular periodic report specified on the list that the Commission has made public under section 2(d) shall cease to be effective, with respect to that requirement, on the date that is 45 days after the date on which the list of reports is made public under section 2(d), unless Congress enacts a joint resolution of disapproval under paragraph (2).(2)Congressional disapprovalCongress may enact a joint resolution of disapproval not later than 45 days after the date on which the list of reports is submitted under section 2(d).(b)ImplementationBeginning on the date that is 45 days after the date on which the list of reports is made public under section 2(d), the Agencies will have one year to implement the recommendations submitted under section 2(d)(2).